DETAILED ACTION
	
Introduction
Claims 1-2, 4-8, 10-12, 18, and 21-28 are pending. Claim 3 is withdrawn. Claims 9, 13-17, and 19-20 are cancelled. Claim 1 is amended. Claims 25-28 are new. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 6/23/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claim 1 under 35 U.S.C. 103
Applicant has amended claim 1 to recite features of prior claim 16, and now argues that the combination of Chang, Smith, and either Travostino or Das Sharma does not teach the system of claim 1, as amended. Specifically, Applicant argues that neither Travostino nor Das Sharma teaches the feature “migrating a virtual machine (VM) defining a media server from a core computing environment to an edge computing environment, wherein the VM is configured for simultaneously transmitting the first media stream and the second media stream to the UE device.” However, Examiner no longer relies on Travostino or Das Sharma to reject claim 1. Therefore, Applicant’s argument is moot. 
Rejection of claim 18 under 35 U.S.C. 103
Applicant argues that the combination of Chang, Smith, Panchaksharaiah, and Bogineni does not teach the system of claim 18. Examiner agrees for the reasons provided in Applicant’s response, and therefore withdraws the rejection of claim 18 under 35 U.S.C. 103.

Rejection of claim 21 under 35 U.S.C. 103
Applicant argues that Examiner’s asserted motivation for combining the teachings of Kokku with the teachings of Panchaksharaiah lacks a “rational underpinning” because the “advantage of secondary reference [sic] asserted by the Examiner is not needed by and not relevant to the primary reference.” However, Examiner respectfully disagrees for two reasons. First, Applicant cites no evidence to support the proposition that an advantage provided by feature taught by a secondary reference must be “needed” by a system taught by a primary reference in order for it to be obvious to modify the system of the primary reference to incorporate the feature of the secondary reference. In fact, obviousness would never be possible under Applicant’s novel “needed” standard because the enablement requirement ensures that no additional features are ever “needed” to make a disclosed invention operable. Second, Applicant provides zero evidence to support Applicant’s assertion that the advantage of Kokku’s network slicing method is “not relevant” to the teachings of Panchaksharaiah. Therefore, Applicant’s argument as to the relevance of the teachings of Kokku is unpersuasive. 
Rejection of claim 22 under 35 U.S.C. 103
Applicant argues that Zhang does not teach or suggest the limitation “dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data.” In support of this argument, Applicant raises two arguments. First, Applicant argues that Zhang’s “parameters” are not disclosed as being communicated over a network, but could be physically mailed the system operator by the customer. However, Examiner respectively disagrees. One of ordinary skill in the art would appreciate that the parameters could be sent over a network rather than via paper based courier delivery. In fact, one of ordinary skill in the art would be far more likely to think that the parameters are sent over a network rather than via paper based courier delivery, as the latter method of communicating parameters is a rather silly method of communicating the parameters. Second, Applicant argues that none of the cited portions of Zhang teach the limitation “iteratively receiving… user data,” because nowhere does Zhang literally recite the phrase “iteratively receiving… user data.” Examiner agrees that Zhang does not use this phrase. Nonetheless, Zhang teaches several instances of receiving user data, any of which could be construed as user data that is received multiple times (i.e., iteratively). For instance, the parameters provided by the customer (See par. 84) can be received as often as the customer desires to submit them, and the monitored QoE performance metrics (See par. 88) that are received from the customer device are probably received on a periodic basis. 

Claim Objections
Claim 25 is listed as “previously presented” but it was not previously presented. Moreover, claim 25 is an identical copy of claim 24. Therefore, it is not clear why claim 25 is included in the claims. 

Allowable Subject Matter
Claims 18 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang (US 2016/0286244) in view of Smith (US 2017/0237607) and Karapantelakis (US 2022/0104079).
Regarding claim 1, Chang teaches a computer implemented method comprising: transmitting, during a media streaming session, streaming media to a user equipment (UE) device of a user, the transmitting streaming media including simultaneously transmitting a first media stream and a second media stream to the UE device, wherein the simultaneously transmitting the first media stream and the second media stream to the UE device is performed by a server (An interactive video broadcasting service simultaneously transmits a plurality of live video streams (hereinafter, “content streams”) to a viewing device (hereinafter, “UE”). See par. 117-118. The interactive video broadcasting service may be implemented by a server. See par. 9; fig. 2); subjecting, by the network device, the first media stream to processing by natural language processing to provide a topic extracted from the first media stream (The server performs natural language processing on a first content stream to determine the content of the first content stream. See par. 11); subjecting, by the network device, the second media stream to processing by natural language processing to provide an extracted topic extracted from the second media stream (The server performs natural language processing on a second content stream to determine the content of the second content stream. See par. 11); identifying, by the network device, a match between the topic and the extracted topic (The server determines whether the content of the first content stream matches the content of the second content stream. See par. 11); and providing one or more output in response to the identifying the match between the topic and the extracted topic (The UE is provided with a multi-perspective display comprising the first and second content streams in response to determining that the content of the first content stream matches the content of the second content stream. See par. 118).
However, Chang does not teach that the server comprises a virtual machine (VM) running on a computing node of an edge computing environment, and wherein the method includes, during the transmitting, migrating the media server from a core computing environment to an edge computing environment, wherein the media server is configured for simultaneously transmitting the first media stream and the second media stream to the UE device. Nonetheless, Smith teaches a system whereby during streaming of content to a user equipment from a virtual machine running on a source node, the system migrates the virtual machine from the source node to a target node and resumes streaming the content to the user equipment from the virtual machine running on the target node. See par. 55; fig. 1. Smith further teaches that the source node may be either a remote node (i.e., remote server 9) in a core network or an edge node in an edge network (i.e., edge server 11), and the target node is an edge node (i.e., edge server 11A) in an edge network. See par. 52-53; fig. 1.1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang so that the server comprises a VM running on an edge node, and so that during the transmitting, the server is migrated from a remote node in a core network to a target node in an edge network, because doing so reduces the latency experienced by the user equipment during the streaming, according to Smith. See par. 52. 
However, assuming arguendo that Smith does not teach that the source node is a node in a core network, Karapantelakis teaches a system for migrating a service from a source node in a core network to a target node in an edge network. See par. 54; fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Smith so that the source node is a node in a core network because doing so allows the server to initially reside in the core network when there is less congestion and/or more processing capability in the core network than in the edge network.  
Claim 2 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang, Smith, and Karapantelakis, as applied to claim 1 above, in further view of Bosch (US 2018/0302877).
Regarding claim 2, Chang, Smith, and Karapantelakis do not wherein the method includes instantiating a network slice configured for persistent delivery of specified key performance indicators defined by specified slice parameter values, and wherein the transmitting streaming media includes simultaneously transmitting the first media stream and the second media stream to the UE device over the network slice. However, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Karapantelakis so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for transmitting the first and second content streams, and which can be dynamically reconfigured based on the KPI values. 
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang, Smith, and Karapantelakis, as applied to claim 1 above, in further view of Akman (US 2021/0160153).
Regarding claim 4, Chang, Smith, and Karapantelakis teach wherein the simultaneously transmitting the first media and the second media stream to the UE device is performed by a virtual machine (VM) running on a computing node of an edge computing environment (See discussion of claim 1), but Chang and Smith do not teach instantiating a network slice configured for persistent delivery of specified key performance indicators defined by specified slice parameter values, the specified slice parameter values including a bandwidth parameter value, user plane latency parameter value, a reliability parameter value, and an availability parameter value. However, Akman teaches a network slicing system that instantiates a network slice, transmits traffic to/from a UE over the network slice, and monitors key performance indicator (KPI) values of the network slice, including availability, reliability, throughput, latency, capacity, and packet loss. See par. 5-6; par. 72; fig. 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Karapantelakis so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for the specific needs of the UE, and which can be dynamically reconfigured based on the KPI values. 
Claims 5, 10, and 12 are rejected under 35 U.S.C. 103 because they are unpatentable over Chang, Smith, and Karapantelakis, as applied to claim 1 above, in further view of Chatras (US 2020/0112492) and Bosch.
Regarding claim 5, Chang teaches wherein the method includes iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang, Smith, and Karapantelakis do not teach wherein the first media stream is transmitted over a first network slice and the user data is transmitted over a second network slice. However, Chatras teaches a network slicing system whereby a UE receives a first type of data over a first instantiated network slice and a second type of data over a second instantiated network slice. See par. 71; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Karapantelakis so that the first and second content streams are transmitted over a first instantiated network slice, and the user data is transmitted over a second instantiated network slice, because doing so allows the content streams to be transmitted over a network slice that is tailored for transmitting content streams, and the user data to be transmitted over a different network slice that is tailored for transmitting user data. 
In addition, Chang, Smith, Karapantelakis, and Chatras do not teach that the first network slice is configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values, and the second network slice is configured for persistent delivery of a second set of specified key performance indicators defined by a second set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a first network slice and a second network slice, each of which is configured to persistently deliver a pre-defined set of KPIs. See par. 15, 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, Karapantelakis, and Chatras so that the first and second network slices are configured to persistently deliver corresponding KPI values, because doing so allows the first and second network slices to be dynamically reconfigured based on their corresponding KPI values. 
Regarding claim 10, Chang, Smith, and Karapantelakis do not teach wherein the method includes instantiating a first network slice and a second network slice, wherein the transmitting streaming media includes simultaneously transmitting the first media stream to the UE device over the first network slice and the second media stream to the UE device over the second network slice. However, Chatras teaches a network slicing system whereby a UE receives a first type of data over a first instantiated network slice and a second type of data over a second instantiated network slice. See par. 71; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Chang, Smith, and Karapantelakis so that the first content stream is transmitted over a first instantiated network slice and the second content stream is transmitted over a second instantiated network slice because doing so allows the first content stream to be transmitted over a network slice that is tailored for transmitting a first type of content, and the second content stream to be transmitted over a different network slice that is tailored for transmitting a second type of content. 
In addition, Chang, Smith, Karapantelakis, and Chatras do not teach that the first network slice is configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values, and the second network slice is configured for persistent delivery of a second set of specified key performance indicators defined by a second set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a first network slice and a second network slice, each of which is configured to persistently deliver a pre-defined set of KPIs. See par. 15, 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, Karapantelakis, and Chatras so that the first network slice is configured to persistently provide KPI values specific to the first network slice, and the second network slice is configured to persistently provide KPI values that are specific to the second network slice, because doing so allows each network slice to be independently monitored for SLA violations. 
Regarding claim 12, Chang teaches wherein the method includes iteratively receiving user data from the UE device (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang, Smith, and Karapantelakis do not teach wherein the method includes instantiating one or more network slice and a certain network slice other than the one or more network slice, wherein the simultaneously transmitting is performed over the one or more network slice, and wherein the user data is received over the certain network slice. However, Chatras teaches a network slicing system whereby a UE receives a first type of data over a first instantiated network slice and a second type of data over a second instantiated network slice. See par. 71; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Karapantelakis so that the first and second content streams are transmitted over a first instantiated network slice, and the user data is transmitted over a second instantiated network slice, because doing so allows the content streams to be transmitted over a network slice that is tailored for transmitting content streams, and the user data to be transmitted over a different network slice that is tailored for transmitting user data. 
In addition, Chang, Smith, Karapantelakis, and Chatras do not teach that the one or more network slice is configured for persistent delivery of one or more respective set of specified key performance indicators defined by one or more respective set of specified slice parameter values, and the certain network slice configured for delivery of certain specified key performance indications defined by a certain set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a first network slice and a second network slice, each of which is configured to persistently deliver a pre-defined set of KPIs. See par. 15, 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, Karapantelakis, and Chatras so that the first and second network slices are configured to persistently deliver corresponding KPI values, because doing so allows the first and second network slices to be dynamically reconfigured based on their corresponding KPI values. 
Claims 6-7 and 11 are rejected under 35 U.S.C. 103 because they are unpatentable over Chang, Smith, and Karapantelakis, as applied to claim 1 above, in further view of Bosch and Zhang (US 2017/0054595).
Regarding claims 6-7, Chang teaches iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang, Smith, and Karapantelakis do not teach wherein transmitting streaming media data to the UE device includes transmitting the first media stream over a first network slice configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Karapantelakis so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for transmitting the first and second content streams, and which can be dynamically reconfigured based on the KPI values. 
In addition, Chang, Smith, Karapantelakis, and Bosch do not teach wherein the method includes dynamically varying the first set of specified slice parameter values during the media streaming session in dependence on the user data. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice based on parameters or characteristics of data traffic provided by a customer or user. See par. 84. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, Karapantelakis, and Bosch so that the system reconfigures the first network slice based on the received user data, because doing so allows the user to cause the first network slice to be reconfigured as needed. 
Regarding claim 11, Chang teaches wherein the method includes iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang, Smith, and Karapantelakis do not teach wherein the method includes instantiating one or more network slice configured for persistent delivery of one or more respective set of specified key performance indicators defined by one or more respective set of specified slice parameter values, and wherein the transmitting streaming media includes simultaneously transmitting the first media stream and the second media stream to the UE device over the one or more network slice. However, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Karapantelakis so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for transmitting the first and second content streams, and which can be dynamically reconfigured based on the KPI values. 
In addition, Chang, Smith, Karapantelakis, and Bosch does not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice based on parameters or characteristics of data traffic provided by a customer or user. See par. 84. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, Karapantelakis, and Bosch so that the system reconfigures the first network slice based on the received user data, because doing so allows the user to cause the first network slice to be reconfigured as needed. 
Claim 8 is rejected under 35 U.S.C. 103 because it is unpatentable over Chang, Smith, and Karapantelakis, as applied to claim 1 above, in further view of Kokku (US 2012/0002544) and Bosch.
Regarding claim 8, Chang teaches wherein the method includes iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, user engagement data (See par. 10), user feedback (See par. 11), user-specified settings (See par. 39), user queries (See par. 60), and user-provided input on a content stream such as tagging the content, tagging objects in the content, keywords, hashtags, etc. See par. 80), but Chang, Smith, and Karapantelakis do not teach transitioning from iteratively receiving the user data over a first network slice to iteratively receiving the user data over a second network slice in response to processing of the user data iteratively received from the UE device during the media streaming session. However, Kokku teaches a network slicing system whereby a flow is initially received over a first network slice, and whereby the flow is transitioned from being received over the first network slice to being received over a second network slice in response to the flow causing the first network slice to be overloaded. See par. 21. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, and Karapantelakis so that the user data is initially received over a first network slice but transitioned from being received over the first network slice to being received over a second network slice in response to the user data contributing to an overload of the first network slice, because doing so allows the system to address the overload condition of the first network slice by removing flows from the first network slice. 
In addition, Chang, Smith, Karapantelakis, and Kokku do not teach that the first network slice is configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values, and the second network slice configured for persistent delivery of a second set of specified key performance indicators defined by a second set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a first network slice and a second network slice, each of which is configured to persistently deliver a pre-defined set of KPIs. See par. 15, 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Smith, Karapantelakis, and Kokku so that the first network slice is configured to persistently provide KPI values specific to the first network slice, and the second network slice is configured to persistently provide KPI values that are specific to the second network slice, because doing so allows each network slice to be independently monitored for SLA violations. 
Claim 21 is rejected under 35 U.S.C. 103 because it is unpatentable over Panchaksharaiah in view of Kokku and Bosch.
Regarding claim 21, Panchaksharaiah teaches a computer implemented method comprising: transmitting, during a media streaming session, streaming media to a user equipment (UE) device of a user, the transmitting streaming media including simultaneously transmitting a first media stream and a second media stream to the UE device (A first content stream and a second content stream (collectively referred to as a “first plurality of content streams”) are transmitted to a UE. See col. 32, ln. 47-47); subjecting the first media stream to processing by natural language processing to provide a topic extracted from the first media stream (The system monitors the first content stream for the presence of one or more keywords in the first content stream. See col. 32, ln. 47-57. The monitoring may be performed using natural language processing (NLP). See col. 10, ln. 50-55); subjecting the second media stream to processing by natural language processing to provide an extracted topic extracted from the second media stream (The system also monitors the second content stream for the presence of the same one or more keywords using NLP. See col. 32-, ln. 47-57); identifying a match between the topic and the extracted topic (The system determines that the first and second content streams are related when it determines that the one or more keywords are present in both the first and second content streams. See col. 32, ln. 64-67); and providing one or more output in response to the identifying the match between the topic and the extracted topic (The system extracts, stores, and outputs for display to a user the portions of the first and second content streams that are determined to be related. See col. 33, ln. 33-51. The extracted portions may be output in series in a single window or in parallel in separate windows. See col. 8, ln. 35-37), wherein the method includes iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, including monitoring requests (See col. 5, ln. 3-5), profile information (See col. 21, ln. 33-35), content requests (See col. 24, ln. 56-59), guidance data requests (See col. 28, ln. 9-17), etc.).
However, Panchaksharaiah does not teach transitioning from iteratively receiving the user data over a first network slice to iteratively receiving the user data over a second network slice in response to processing of the user data iteratively received from the UE device during the media streaming session. Nonetheless, Kokku teaches a network slicing system whereby a flow is initially received over a first network slice, and whereby the flow is transitioned from being received over the first network slice to being received over a second network slice in response to the flow causing the first network slice to be overloaded. See par. 21. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah so that the user data is initially received over a first network slice but transitioned from being received over the first network slice to being received over a second network slice in response to the user data contributing to an overload of the first network slice, because doing so allows the system to address the overload condition of the first network slice by removing flows from the first network slice. 
In addition, Panchaksharaiah and Kokku do not teach that the first network slice is configured for persistent delivery of a first set of specified key performance indicators defined by a first set of specified slice parameter values, and the second network slice configured for persistent delivery of a second set of specified key performance indicators defined by a second set of specified slice parameter values. However, Bosch teaches a network slicing system that instantiates a first network slice and a second network slice, each of which is configured to persistently deliver a pre-defined set of KPIs. See par. 15, 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Kokku so that the first network slice is configured to persistently provide KPI values specific to the first network slice, and the second network slice is configured to persistently provide KPI values that are specific to the second network slice, because doing so allows each network slice to be independently monitored for SLA violations. 
Claims 22-23 are rejected under 35 U.S.C. 103 because they are unpatentable over Panchaksharaiah in view of Bosch, and in further view of either Zhang or Cui (US 2018/0316627). 
Regarding claim 22, Panchaksharaiah teaches a computer implemented method comprising: transmitting, during a media streaming session, streaming media to a user equipment (UE) device of a user, the transmitting streaming media including simultaneously transmitting a first media stream and a second media stream to the UE device (A first content stream and a second content stream (collectively referred to as a “first plurality of content streams”) are transmitted to a UE. See col. 32, ln. 47-47); subjecting the first media stream to processing by natural language processing to provide a topic extracted from the first media stream (The system monitors the first content stream for the presence of one or more keywords in the first content stream. See col. 32, ln. 47-57. The monitoring may be performed using natural language processing (NLP). See col. 10, ln. 50-55); subjecting the second media stream to processing by natural language processing to provide an extracted topic extracted from the second media stream (The system also monitors the second content stream for the presence of the same one or more keywords using NLP. See col. 32-, ln. 47-57); identifying a match between the topic and the extracted topic (The system determines that the first and second content streams are related when it determines that the one or more keywords are present in both the first and second content streams. See col. 32, ln. 64-67); and providing one or more output in response to the identifying the match between the topic and the extracted topic (The system extracts, stores, and outputs for display to a user the portions of the first and second content streams that are determined to be related. See col. 33, ln. 33-51. The extracted portions may be output in series in a single window or in parallel in separate windows. See col. 8, ln. 35-37), wherein the method includes iteratively receiving user data from the UE device during the media streaming session (The system iteratively receives various types of user data from the UE, including monitoring requests (See col. 5, ln. 3-5), profile information (See col. 21, ln. 33-35), content requests (See col. 24, ln. 56-59), guidance data requests (See col. 28, ln. 9-17), etc.).
However, Panchaksharaiah does not teach wherein the method includes instantiating one or more network slice configured for persistent delivery of one or more respective set of specified key performance indicators defined by one or more respective set of specified slice parameter values, and wherein the transmitting streaming media includes simultaneously transmitting the first media stream and the second media stream to the UE device over the one or more network slice. Nonetheless, Bosch teaches a network slicing system that instantiates a network slice, attaches a UE to the network slice, and transmits traffic associated with the UE over the network slice. See par. 15. Bosch further teaches that the network slice is configured to persistently deliver a pre-defined set of KPIs. See par. 46. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah so that the simultaneous transmission of the first and second content streams to the UE occurs over a network slice that is instantiated by the system for the UE, and that is configured to persistently deliver KPI values of the network slice, because doing so allows the UE to receive the first and second content streams over a logical portion of the network which is tailored for transmitting the first and second content streams, and which can be dynamically reconfigured based on the KPI values. 
In addition, Panchaksharaiah and Bosch do not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice based on parameters iteratively received from a customer or user, characteristics of data traffic iteratively received from the customer or user over the network slice, and/or quality of experience (QoE) performance metrics iteratively received from the customer or user. See par. 84, 88. Alternatively, Cui teaches a network slicing system whereby the system adjusts a network slice based on iteratively received topics of interest received from a user. See par. 21-22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Bosch so that the system reconfigures the network slice based on the iteratively received user data, because doing so allows the user to cause the network slice to be reconfigured as needed. 
Regarding claim 23, Panchaksharaiah, Bosch, and Cui do not teach wherein the iteratively receiving user data from the UE device during the media streaming session and dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received user data includes iteratively receiving sensor output user data from the UE device during the media streaming session and dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively received sensor output user data. However, Zhang teaches iteratively receiving metrics pertaining to performance of a network slice from a customer device, and reconfiguring the network slice based on the iteratively received metrics. See par. 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Cui so that the system iteratively receives QoE performance metrics generated by a sensor of the UE, and reconfigures the network slice based on the iteratively received metrics, because doing so allows the system to ensure that the performance of the network slice does not violate an SLA associated with the network slice. 
Claims 24 and 25 are rejected under 35 U.S.C. 103 because they are unpatentable over Panchaksharaiah, Bosch, and either Zhang or Cui, as applied to claim 22 above, in further view of Fithian (US 2009/0192961). 
Regarding claims 24 and 25, Panchaksharaiah teaches iteratively receiving user data from the UE device during the media streaming session and iteratively deriving a preference of a user associated to the user data using the iteratively received user data (The system iteratively receives user activity data and derives user preferences from the user activity data by inference. See col. 21, ln. 14-17. For instance, the system may detect from the user activity data that the user prefers to view sports games and avoids movies and award shows, and derives a user preference for sports games based on the user activity data. See col. 34, ln. 47-56), but Panchaksharaiah and Bosch do not teach that the user data is health biometric sensor output user data (Panchaksharaiah strongly suggests that the user preferences may be iteratively derived from biometric user activity data such as “brain activity information” and “mood” information. See col. 28, ln. 29-30). However, Fithian teaches a content adaptation system whereby the system receives biometric user activity data from a user, iteratively derives user preferences from the biometric data, and increases the bitrate of a content stream that matches the user preferences. See par. 22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Bosch so that the system iteratively derives the user preferences from user activity data comprising biometric user activity data, and increases the bitrate of content streams that match the user preferences, because doing so provides additional ways by which the system may infer the user preferences and allows content streams to be tailored based on the user preferences. 
In addition, Panchaksharaiah, Bosch, and Fithian do not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively derived preference of the user iteratively derived using the iteratively received user data iteratively received from the UE device during the media streaming session. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice by adding resources to the network slice when the system observes an increase in usage of existing resources of the network slice. See par. 87-88. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Fithian so that when the system increases the bitrate of a content stream that matches the user preferences, the system responsively adds resources to the network slice, because doing so allows the system to avoid violating an SLA associated with the network slice when the system increases the bitrate of a content stream that matches the user preferences. 
Alternatively, Cui teaches adjusting a network slice based on a topic of interest specified in user preferences. See par. 21-22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Fithian so that the system adjusts the network slice based on the user preferences that are iteratively derived from the iteratively received user activity data, because doing so allows the system to scale the network slice in anticipation of using the network slice to provide a content stream that matches a topic of interest to the user. 
Claim 26 is rejected under 35 U.S.C. 103 because it is unpatentable over Panchaksharaiah, Bosch, and Zhang or Cui, as applied to claim 22 above, in further view of Trossen (US 2005/0198525). 
Regarding claim 26, Panchaksharaiah teaches iteratively receiving user data from the UE device during the media streaming session and iteratively deriving a preference of a user associated to the user data using the iteratively received user data (The system iteratively receives user activity data and derives user preferences from the user activity data by inference. See col. 21, ln. 14-17. For instance, the system may detect from the user activity data that the user prefers to view sports games and avoids movies and award shows, and derives a user preference for sports games based on the user activity data. See col. 34, ln. 47-56), but Panchaksharaiah and Bosch do not teach that the user data is location sensor output user data. However, Trossen teaches a system for providing a context-based service to a user device based on a context of the user device, whereby the context may comprise a preference such as a preferred topic for content delivery that is derived from a location of the user device, and whereby the location is determined from a sensor of the user device. See par. 39. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah and Bosch so that 
the system iteratively derives the user preferences from user activity data comprising location sensor output user data, and provides content streams that match the user preferences, because doing so provides additional ways by which the system may infer the user preferences. 
In addition, Panchaksharaiah, Bosch, and Trossen do not teach dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on the iteratively derived preference of the user iteratively derived using the iteratively received user data iteratively received from the UE device during the media streaming session. However, Zhang teaches a network slicing system whereby the system reconfigures a network slice by adding resources to the network slice when the system observes an increase in usage of existing resources of the network slice. See par. 87-88. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Trossen so that when the system provides content streams that match the user preferences that are iteratively derived from the location sensor output user data, thereby increasing the amount of traffic on the network slice, the system responsively adds resources to the network slice, because doing so allows the system to avoid violating an SLA associated with the network slice when the system adds content streams that match the user preferences. 
Alternatively, Cui teaches adjusting a network slice based on a topic of interest specified in user preferences. See par. 21-22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Trossen so that when the system provides content streams that match the user preferences that are iteratively derived from the location sensor output user data, thereby increasing the amount of traffic on the network slice, the system responsively adds resources to the network slice, because doing so allows the system to avoid violating an SLA associated with the network slice when the system adds content streams that match the user preferences. 
Claim 27 is rejected under 35 U.S.C. 103 because it is unpatentable over Panchaksharaiah, Bosch, and Zhang or Cui, as applied to claim 22 above, in further view of Padfield (US 2017/0064591).
Regarding claim 27, Panchaksharaiah, Bosch, and Zhang or Cui do not teach wherein the method includes dynamically adjusting parameter values of the one or more network slice during the media streaming session in dependence on a query of a predictive model that returns predictions on performance of the one or more network slice, wherein the predictive model has been trained with training datasets that include (a) state and slice parameter value(s) for a certain session associated to (b) subsequent performance metrics data for the slice for the certain session, wherein the state of the certain session is defined by a media stream selection of the user. However, Padfield teaches a system for predicting performance of a network whereby the system queries a predictive model that returns predictions of performance of the network (See par. 58), whereby the predictive model is trained with datasets that include call trace information (i.e., state) for a set of communication sessions, a network configuration (i.e., parameters) for the set of communication sessions, and a measured performance of the network that corresponds to the call trace information and the network configuration (See par. 46-58; fig. 5), and whereby the call trace information comprises downlink information that depends on the type of media stream (i.e., audio call or video call) selected by users for the communication sessions (See par. 23, 50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Panchaksharaiah, Bosch, and Zhang or Cui so that reconfiguring the network slice includes querying a predictive model that predicts the performance of the network slice, whereby the predictive model is trained with datasets that include call trace information for a set of communication sessions, a network configuration for the set of communication sessions, and a measured performance of the network that corresponds to the call trace information and the network configuration, and whereby the call trace information comprises downlink information that depends on the type of media stream (i.e., audio call or video call) selected by users for the communication sessions, because doing so allows the system to use machine learning to dynamically reconfigure the network slice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 53 states that session persistence can be maintained when a session is migrated from the remote server to an edge server without the use of the X2 interface due to the existence of a backhaul connection between the remote server and the edge server. The X2 interface is only necessary when a session is migrated from one edge server to another edge server.